— Or*565der, Supreme Court, Bronx County, entered November 21, 1978, denying plaintiffs motion (1) to vacate a judgment of that court dismissing her petition pursuant to CPLR article 78 and (2) to convert the proceeding to a plenary action, affirmed, without costs. The issues raised on this appeal are indistinguishable from those considered and determined by this court on a prior appeal by the plaintiff from related orders and the same judgment. (See Brissette v Dumpson, 61 AD2d 892.) We do not believe that the failure of the New York City Department of Social Services to comply with plaintiffs request for financial assistance in meeting her monthly mortgage payments on her home sustains an action for damages incident to the resulting foreclosure of the mortgage. Concur — Murphy, P. J., Sandler, Lane, Silverman and Yesawich, JJ.